        Case 2:10-cr-02093-EFS           ECF No. 107          filed 05/20/20     PageID.585 Page 1 of 3
 PROB 12C                                                                                 Report Date: May 19, 2020
(6/16)

                                       United States District Court
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                       for the                              EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                       May 20, 2020
                                                                                                 SEAN F. MCAVOY, CLERK
                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Daniel Z Mohrbacher                        Case Number: 0980 2:10CR02093-EFS-1
                                                         nd
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: March 11, 2011
 Original Offense:        Possession of Child Pornography, 18 U.S.C. § 2252(a)(4)(B)
 Original Sentence:       Prison - 120 months;                Type of Supervision: Supervised Release
                          TSR - 120 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                    Date Supervision Commenced: December 30, 2019
 Defense Attorney:        Jennifer Barnes                     Date Supervision Expires: December 29, 2029


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on April 2, 2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition #15: Defendant shall not possess or use any computer; except that you
                        may, with the advance approval of the supervising officer, use a computer in connection with
                        authorized employment.

                        Supporting Evidence: Mr. Mohrbacher is considered to be in violation of his conditions
                        of supervised release by accessing Soundhound, a music streaming application, on May 1,
                        2020.

                        Mr. Mohrbacher's conditions were reviewed with him on December 30, 2019. He signed his
                        conditions acknowledging an understanding of his conditions which includes special
                        condition number 15, as noted above.

                        On May 6, 2020, a review of Mr. Mohrbacher's Internet monitoring program, Covenant Eyes,
                        was completed. The report showed Mr. Mohrbacher accessed Soundhound on May 1, 2020.
                        Mr. Mohrbacher was not given authorization to access Soundhound. The offender verbally
                        admitted using the above-mentioned computer application.
      Case 2:10-cr-02093-EFS           ECF No. 107         filed 05/20/20      PageID.586 Page 2 of 3
Prob12C
Re: Mohrbacher, Daniel Z
May 19, 2020
Page 2

          4           Special Condition #15: Defendant shall not possess or use any computer; except that you
                      may, with the advance approval of the supervising officer, use a computer in connection with
                      authorized employment.

                      Supporting Evidence: Mr. Mohrbacher is considered to be in violation of his conditions of
                      supervised release by accessing Flightradar24, an air traffic application, on May 6, 2020.

                      Mr. Mohrbacher's conditions were reviewed with him on December 30, 2019. He signed
                      his conditions acknowledging an understanding of his conditions which includes special
                      condition number 15, as noted above.

                      On May 6, 2020, a review of Mr. Mohrbacher's Internet monitoring program, Covenant
                      Eyes, was completed. The report showed Mr. Mohrbacher accessed Flightradar24 on May
                      6, 2020. Mr. Mohrbacher was not given authorization to access Flightradar24. The offender
                      verbally admitted using the above-mentioned computer application.


          5           Special Condition #26: Defendant shall not incur any new debt, open additional lines of
                      credit, or enter into any financial contracts, without the advanced approval of the supervising
                      officer.

                      Supporting Evidence: Mr. Mohrbacher is considered to be in violation of his conditions of
                      supervised release by opening two student loan contracts without prior approval of the
                      supervising officer on April 1, 2020.

                      Mr. Mohrbacher's conditions were reviewed with him on December 30, 2019. He signed
                      his conditions acknowledging an understanding of his conditions which includes special
                      condition number 26, as noted above.

                      On May 12, 2020, Mr. Mohrbacher emailed the undersigned officer reporting he received
                      income in the form of two student loans, in the amounts of $1,750 and $1,950. Mr.
                      Mohrbacher was not given prior authorization to enter into such financial contracts. The
                      offender verbally admitted he accrued this debt without prior approval.


The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this
petition in future proceedings with the violations previously reported to the Court.




                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     May 19, 2020
                                                                             s/Nick Bazan
                                                                             Nick Bazan
                                                                             U.S. Probation Officer
        Case 2:10-cr-02093-EFS      ECF No. 107     filed 05/20/20    PageID.587 Page 3 of 3
Prob12C
Re: Mohrbacher, Daniel Z
May 19, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                     Signature of Judicial Officer

                                                                       May 20, 2020
                                                                     Date
